Citation Nr: 0802612	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-34 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to November 1969 and from February 1975 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 2005, the veteran presented personal testimony 
during a hearing before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In a January 1987 rating decision the RO denied 
entitlement to service connection for low back condition; 
that determination has become final.

3.  Evidence received since the January 1987 rating decision 
is neither cumulative nor redundant of the evidence of record 
and relates to an unestablished fact necessary to 
substantiate the claim of service connection for a back 
disorder.

4.  The evidence of record demonstrates the veteran had 
arthritis in his back to a compensable degree within one year 
of discharge from active service.

5.  The evidence of record demonstrates the veteran's left 
knee disorder is not a result of any established event, 
injury, or disease during active service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  A back disorder was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

3.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  As the Board finds that new and 
material evidence has been submitted to reopen the claim for 
service connection for a back disorder, further discussion of 
Kent is unnecessary.

Further attempts to obtain additional evidence would be 
futile.  Although the veteran has not received a VA 
examination in connection with his claim for service 
connection for a left knee disorder, the Board finds an 
additional examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  There is no evidence other than the 
veteran's unsupported contentions that he suffered an event, 
injury or disease in service that resulted in a left knee 
disorder or that he had any present disability as a result of 
any such injury.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

New and Material Evidence-Back Disorder

VA regulations provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156(a) (2007).

In a January 1987 rating decision the RO denied entitlement 
to service connection for a low back condition.  It was 
noted, in essence, that there was no evidence of a current 
low back disability.  The veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.104 (2007).

The evidence received since the January 1987 rating decision 
includes service treatment records not previously associated 
with the claims folder showing ongoing complaints of low back 
pain; additional statements from the veteran, a statement 
from the veteran's previous First Sergeant, the personal 
hearing testimony, VA medical records including a current 
diagnosis of osteoarthrosis, and copies of service medical 
records.  This evidence is neither cumulative nor redundant 
and raises a reasonable possibility of substantiating the 
claim.  Therefore, the claim must be reopened and re-
adjudicated on the merits.

General Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the. disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Back Disorder

Service records from the veteran's first period of active 
duty indicate that the veteran served as an infantryman.  
Awards and medals from the time include the Combat Infantry 
Badge and the Purple Heart.  The service medical records from 
the first period of active service are negative for any 
complaints, symptoms, or diagnoses of back trouble.

Service records from the veteran's second period of active 
duty show that the veteran served as a flight operations 
coordinator and traffic management coordinator.  Awards and 
medals from this time period include the parachutist badge, 
the German parachutist badge, and the Belgium parachutist 
badge.

A service medical record from April 1975 revealed a six-year 
history of low back pain.  An X-ray revealed a possible 
fusion of L5, but the examiner said that no views confirmed 
the fusion.  A service medical record from July 1979 revealed 
a four-year history of occasional low back pain.  The veteran 
complained of back spasms.  The examiner noted point 
tenderness from L2 to L5 and said that the range of motion 
was within normal limits.  Service treatment records showed 
that the veteran continued to experience low back pain, and 
in August 1979, a service examiner noted a sacralization of 
L5.  The examiner stated that the sacralization was a 
congenital abnormality and recommended that the veteran be 
moved to a non-combat military occupational specialty (MOS).  
A permanent profile was started for the veteran's back 
disorder.

In December 1984, a MOS/Medical Retention Board evaluated the 
veteran's physical profile and determined that he could 
remain in his current MOS within the limits of his medical 
profile.  In the October 1985 separation examination, the 
examiner indicated that the veteran had a normal back with no 
defects.  In his October 1985 Report of Medical History, the 
veteran stated that he had chronic low back pain.

On VA examination in July 1986, the veteran stated that he 
hurt his lower back while jumping from airplanes in 1978 and 
1979.  The examiner noted a slight loss of range of motion of 
the back and degenerative joint disease of L4-L5 and L5-S1.  
An X-ray revealed vertebral bodies in normal alignment and 
intervertebral space narrowing of a mild degree at L4-5 and 
L5-S1.  Hypertrophic changes were also present at L4-5.  A 
diagnosis of osteoarthrosis without other definite 
abnormality was listed.

A VA clinic record from December 2003 showed that the veteran 
claimed lower back pain from the time he left active duty.  
An X-ray revealed a transitional configuration, and L5 was 
noted to be hemi-sacralized.  While there was no disk 
disease, there was minor osteoarthrosis.  The examiner stated 
that the veteran's chronic low back pain seemed to have 
resulted from prolonged wear and tear and was likely to be a 
result of a degenerative osteoarthritic process.

A statement from J.Z., the veteran's former first sergeant, 
dated September 2005, indicated that the veteran was involved 
with parachute jumping, artillery, and strenuous lifting of 
heavy equipment while on active duty.  J.Z. recounted a time 
in 1979 when the veteran had to pull an engineer stake out of 
the ground and his back froze up.  He said that the veteran 
had to be taken to the hospital in an ambulance.  After that 
time he said that the veteran was on light duty and 
permanently profiled.

During an October 2005 hearing before a DRO at the RO, the 
veteran stated that he was never told before he entered the 
military that he had a congenital back disorder.  He said he 
never had back problems prior to his active service, and he 
reported continual symptomatology after leaving active duty.  
He recounted his experience of pulling out the engineer stake 
in 1979 and said that he lived with the pain since that time.  
He was employed by the Post Office and he said that the Post 
Office accommodated his back pain.  He also emphasized that 
he was a paratrooper and had performed at least 65 jumps.

In November 2007, the veteran submitted a report from the New 
Hampshire Neurospine Institute, dated in November 2007.  The 
veteran waived consideration this record by the RO.  The 
report was to the effect that the veteran suffered from 
multilevel degenerative disc disease.  The orthopedic surgeon 
noted the veteran's history of parachuting in service.  
Following an examination, he stated that the veteran had 
neither a congenital spine defect nor scoliosis of the spine.  

Based on the evidence of record, the Board finds that the 
veteran has multiple back disabilities.  A service medical 
examiner and VA examiner have both stated that the veteran 
has a sacralization of L5.  The service examiner indicated 
that it was a congenital defect.  This has been disputed by 
an orthopedic surgeon in November 2007.  

However, in October 1986, a VA examiner stated that the 
veteran had degenerative joint disease in L4-L5 and L5-S1.  
That finding was confirmed by a contemporaneous X-ray.  
According to 38 C.F.R. § 4.71a Diagnostic Code 5003, a 
compensable evaluation is warranted for arthritis established 
by X-ray findings when confirmed by findings of swelling, 
muscle spasm, or satisfactory evidence of painful motion.  As 
the medical evidence establishes that the veteran was 
diagnosed with arthritis to a compensable level within one 
year of the his departure from active service, service 
connection for arthritis of the back is granted on a 
presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.

Left Knee

The veteran's medical records from his first period of active 
service are negative for any complaints, symptoms, or 
diagnoses of a left knee disorder.  On VA examination in 
July 1970, he reported that he could not walk or stand for 
long periods of time.  He complained of aching pains and numb 
legs.  The examiner noted a full range of motion in the 
veteran's knees bilaterally and opined that the veteran was 
suffering from the residuals of shrapnel wounds in his 
thighs.  The examiner noted that he found no general medical 
disease.

The veteran's medical records from his second period of 
active service are also negative for any complaints, 
symptoms, or diagnoses of a left knee disorder.  In the 
October 1985 separation examination, the examiner indicated 
that the veteran had normal lower extremities.  In his 
October 1985 Report of Medical History, the veteran stated 
that he had never experienced "trick" or locked knee.

On VA examination in July 1986, the veteran complained of 
tingling in his legs, difficulty in weight bearing, and 
problems with driving and walking.  The examiner noted 
residuals of shrapnel wounds in the right and left thighs and 
remarked that otherwise it was a normal exam.

VA emergency room records show that the veteran complained of 
left knee swelling and pain in July 1998.  A VA clinic note 
from December 2003 stated that the veteran complained of 
bilateral knee pain for the previous 30 years.  He denied any 
trauma but reported that he had worked for 16 years as a mail 
sorter at the Post Office.  He said that his pain rated a 
five or six on a 1 (low) to 10 (high) pain scale.  The 
examiner noted no sign of swelling or erythema and a full 
range of motion.  An X-ray revealed no abnormality and was 
noted to be normal.  The examiner opined that the veteran's 
bilateral knee pain seemed to have resulted from prolonged 
wear and tear and was likely to be the result of a 
degenerative osteoarthritic process.

During an October 2005 hearing before a DRO at the RO, the 
veteran stated that while on active duty he incurred a 
twisted left ankle.  He also described the rigors of being a 
paratrooper.  He also noted that his employer had 
accommodated him for his knee disorder.

Based on the evidence of record, the Board finds that the 
veteran's left knee disorder is not a result of any 
established event, injury, or disease during active service.  
There is no medical evidence of any signs, symptoms, or 
diagnoses of a left knee disorder from either of the 
veteran's periods of active service.  The veteran's medical 
records reveal a normal range of motion of his left knee.  
Although a VA examiner opined in December 2003 that the 
veteran's left knee pain is likely the result of a 
degenerative osteoarthritic process, a contemporaneous X-ray 
revealed no abnormalities.  X-rays have not established the 
presence of arthritis in the knee, and the evidence of record 
does not show a medical diagnosis of another left knee 
disorder.  As there is no evidence of an injury that was 
incurred during active service, a present medical disorder, 
and a medical nexus between the two, service connection 
cannot be granted.

The Board has carefully considered the veteran's reports of 
left knee pain and finds them to be competent evidence of his 
current symptoms.  However, the Court has stated in Clyburn 
v. West, 12 Vet. App. 296, 301 (1999), that continued 
complaints of pain after service do not suffice to establish 
a medical nexus, where the issue at hand is of etiology, and 
requires medical opinion evidence.  Pain cannot be 
compensable in the absence of proof of an in-service disease 
or injury to which the current pain can be connected by 
medical evidence.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994). 
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a back disorder is 
reopened.

Entitlement to service connection for a back disorder is 
granted.

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


